Citation Nr: 1219265	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).    

2.  Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 and August 2009 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In September 2008, the Veteran requested a hearing at the RO before the Board.  The Veteran was scheduled for a May 2009 hearing; however, in an April 2009 statement, the Veteran's representative requested that the hearing be cancelled and the Veteran's file be forwarded to the Board for a decision.  See April 2009 statement from the Veteran's representative.   

Given the procedural history of the case and the nature of the evidence, the Board has characterized the issues as noted on the title page, as the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence shows that the Veteran has been diagnosed with dysthymia, an anxiety disorder, major depression, as well as PTSD.  

The Veteran specifically limited his VA Form 9, substantive appeal, to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  Thus, entitlement to an initial disability evaluation in excess of 10 percent for service-connected tinnitus has not been perfected and is not before the Board pursuant to 38 C.F.R. § 20.202.  Also see 38 C.F.R. § 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, examinations are necessary, for the reasons discussed below.  

The RO should also take this opportunity to obtain recent VA and private treatment records.

Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that his PTSD is due to his active service.  Specifically, the Veteran has in various statements identified combat-situations where he was fired at by hostile forces and was "scared" for his life.  He also indicates witnessing a friend be killed. 

Service treatment records do not indicate any specific complaints, treatment or diagnoses of psychiatric symptoms.  The Board further notes the RO could not objectively verify any of the Veteran's claimed stressors.

After service, VA outpatient treatment records reflect various differing psychiatric diagnoses, to include PTSD.    

With regard to the combat-related stressors claimed, the Board notes during the pendency of this appeal, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran claims he was exposed to enemy fire while in Vietnam.  The Veteran's DD-214 and personnel records confirm the Veteran's presence in Vietnam as a Radio Technician.  Accordingly, the Board concludes the Veteran's claimed stressors are consistent with the circumstances of his service.  The combat-related stressors, therefore, must be conceded.  

The evidence must still show, however, by "a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted confirming the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor...."  38 C.F.R. § 3.304(f)(3). 

VA outpatient treatment records show a variety of psychiatric diagnoses, to include PTSD, by VA psychiatrists.  Although the Veteran's Vietnam stressors are mentioned, no medical professional has ever specifically opined that the Veteran's symptoms and diagnosis are related to the claimed stressors.  There has also been disparity on the actual diagnosis or diagnoses.

For these reasons, a VA psychiatric examination is necessary.  In accordance with Clemons, however, VA must consider in the instant case whether the Veteran has any psychiatric disability that is etiologically related to his military service.  See Clemons, 23 Vet. App. 1.

Hearing Loss

Regarding the service-connected bilateral hearing loss disorder, the Veteran was last afforded a VA examination in January 2008.  He contends that his service-connected disability has gotten worse since that time.  See April 2012 statement from the Veteran's representative.  In light of the Veteran's statement that his disability picture has worsened since his last examination another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Furthermore, the examination should include the examiner's opinion as to the functional effect of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following actions:

1.   Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC from August 2009 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After completion of the foregoing, and records are obtained to the extent available, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims folder must be made available to the examiner prior to the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should answer the following questions: 

(i)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(ii) If PTSD is diagnosed (under DSM-IV criteria), is it "at least as likely as not" (i.e., 50 percent probability) that the Veteran's current symptoms are related to a stressor involving "fear of hostile military activity" (specifically mortar and gun fire attacks)?

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA audiological examination to identify the current level of severity of the bilateral hearing loss disability.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should also fully describe the functional effects caused by the Veteran's hearing disability in his or her final report.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  When the development requested has been completed, adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD, to include consideration of the amended version of 38 C.F.R. § 3.304(f)(3).  Readjudicate the issue of entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  If any benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


